  Case 19-19841-JNP             Doc 58-1 Filed 02/20/20 Entered 02/20/20 16:32:53                    Desc
                                      Certification Page 1 of 2



        Ellen M. McDowell, Esquire
        MCDOWELL LAW, P.C.
        46 West Main Street
        Maple Shade, NJ 08052
        (856) 482-5544
        (856) 482-5511 fax
        emcdowell@mcdowelllegal.com
        Attorneys for the Debtor

        Caption in Compliance with D.N.J. LBR 9004-2(c)

                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF NEW JERSEY


         In re:                                              Case No. 19-19841

         Princeton Avenue Group, Inc.,                       Judge: Hon. Jerrold N. Poslusny, Jr.

                    Debtor                                   Chapter 11

                                                             Hearing Date: February 25, 2020
                                                                              at 10:00 AM


                    CERTIFICATION IN SUPPORT OF MOTION TO EXTEND TIME
                   FOR CONFIRMATION IN ACCORDANCE WITH SECTION 1129(e)
                        AND SECTION 1121(e) OF THE BANKRUPTCY CODE

        Ellen M. McDowell, Esquire, of full age, hereby certifies as follows:

        1.         I am a shareholder in the firm of McDowell Law, P.C., attorneys for the Debtor in the above

entitled matter.

        2.         The Debtor filed a Small Business Debtor’s Combined Plan of Liquidation and Disclosure

Statement on January 14, 2020 (the “Plan”).

        3.         Pursuant to Section 1129(e) of the Bankruptcy Code, in a Small Business case,

the Court shall confirm a Plan that is filed in accordance with Section 1121(e) not later than

forty-five (45) days after the Plan is filed unless the time for confirmation is extended in

accordance with Section 1121(e)(3).

        4.         Pursuant to Section 1121(e)(3), the time fixed for confirmation within which the

Plan shall be confirmed may be extended only if:
Case 19-19841-JNP            Doc 58-1 Filed 02/20/20 Entered 02/20/20 16:32:53                        Desc
                                   Certification Page 2 of 2


                (A) the Debtor, after providing notice to parties in interest (including the United
        States trustee), demonstrates by a preponderance of the evidence that it is more likely
        than not that the court will confirm a Plan within a reasonable period of time;

                 (B) a new deadline is imposed at the time the extension is granted; and

                 (C) the order extending time is signed before the existing deadline has expired.

        5.      The hearing on the Debtor's Plan and Disclosure Statement was first scheduled for

today - February 20, 2020 at 10 a.m. At the hearing, it was determined that the Plan and Disclosure

Statement would need to be amended and that a new date for confirmation would have to be set. That date

has not yet been fixed.

        6.      The Debtor needs an extension of time to confirm the Plan because the deadline under

Section 1129(d) is February 28, 2020.

        7.      The Debtor believes that it will be able to establish at the hearing that it is more likely than

not that the court will confirm its Plan within a reasonable period of time.

        8.      Debtor has not applied for any previous adjournments or other requests for extensions of

time with regards to the hearing on confirmation of the Debtor’s Plan.

        9.      Notice is being provided to all parties in interest and the United States Trustee.

The Debtor believes that the Debtor will be able to demonstrate at the hearing of this Motion by

the preponderance of the evidence that it is more likely than not that the Court will confirm the

Debtor's Plan within a reasonable period of time.

        10.     As a result of the foregoing, Debtor requests that the deadline for confirmation be extended

to March 31, 2020.

        I certify that the foregoing statements made by me are true. I am aware that if any of said

statements are willfully false, I am subject to punishment.

Dated: February 20, 2017                            /s/ Ellen M. McDowell
                                                    Ellen M. McDowel, Esquire
                                                    McDowell Law, P.C.
                                                    46 West Main Street
                                                    Maple Shade, NJ 08052
                                                    856-482-5544
                                                    856-482-5511 (facsimile)
                                                    emcdowell@mcdowelllegal.com

                                                                                                              2
